Case 19-04687-DSC11   Doc 36    Filed 12/02/19 Entered 12/02/19 12:15:10   Desc Main
                               Document     Page 1 of 7
Case 19-04687-DSC11   Doc 36    Filed 12/02/19 Entered 12/02/19 12:15:10   Desc Main
                               Document     Page 2 of 7
Case 19-04687-DSC11   Doc 36    Filed 12/02/19 Entered 12/02/19 12:15:10   Desc Main
                               Document     Page 3 of 7
Case 19-04687-DSC11   Doc 36    Filed 12/02/19 Entered 12/02/19 12:15:10   Desc Main
                               Document     Page 4 of 7
Case 19-04687-DSC11   Doc 36    Filed 12/02/19 Entered 12/02/19 12:15:10   Desc Main
                               Document     Page 5 of 7
Case 19-04687-DSC11   Doc 36    Filed 12/02/19 Entered 12/02/19 12:15:10   Desc Main
                               Document     Page 6 of 7
Case 19-04687-DSC11   Doc 36    Filed 12/02/19 Entered 12/02/19 12:15:10   Desc Main
                               Document     Page 7 of 7
